Citation Nr: 0531454	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  04-40 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1987 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Lincoln, Nebraska, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective January 16, 2004, the date of receipt of a report 
of psychiatric evaluation of the veteran.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.  

2.  Manifestations of the veteran's PTSD include depression, 
survivor guilt, anxiety, difficulty with concentration, and 
some social isolation.  

3.  The veteran has been described as being essentially 
restricted in his activities because of his psychiatric 
impairment, although there is no indication that he takes 
medication or psychotherapy for his PTSD symptomatology.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 50 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating a claim.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  

The VCAA and its implementing regulations also include 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to an initial 
disability rating in excess of 30 percent for PTSD, of the 
evidence he needed to provide and the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  Such notice was issued to him and his 
representative in a February 2004 letter, a May 2004 rating 
decision, an August 2004 decision review officer decision, 
and the November 2004 statement of the case.  

These documents provided them with notice of the law and 
governing regulations, including the VCAA, as well as the 
requirement to submit medical evidence establishing 
entitlement to an initial disability rating in excess of 
30 percent for PTSD.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the ways in which this evidence 
failed to show entitlement to a higher evaluation.  This 
notice informed the veteran of the evidence needed to 
substantiate his claim.  

The February 2004 letter told the veteran of the evidence 
needed to substantiate a claim for service connection for 
PTSD.  VA's General Counsel has held that additional notice 
is not required with regard to issues that are downstream 
from the initial grant of service connection.  VAOPGCPREC 8-
2003.  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104(c).  The statement of the case did, however, provide 
notice of the evidence needed to substantiate a claim for a 
higher initial rating.  Thus, this correspondence informed 
the veteran of the evidence he was responsible for submitting 
and what evidence VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The medical evidence of record includes the report of a 
January 2004 psychiatric evaluation of the veteran by two 
psychologists.  The veteran was described as appropriately 
dressed and well groomed and clean.  Affectual response 
initially appeared to be within reasonably normal limits.  
Following his return home from the Persian Gulf Theater of 
Operations, the veteran returned to farm work.  He was 
married with one son and one daughter.  He indicated that he 
loved his children, but he found it hard to get close to them 
or anyone else.  He worked for a cattle feeder operation.  He 
performed the hard labor because he was able to "be by myself 
and not have to answer to a supervisor who was watching me 
all the time."  He reported experiencing panic attacks at 
least once a week, but he stated they generally came two 
times a week.  He enjoyed watching television and 
participated in some automobile racing.  He also liked to go 
deer hunting, but only did it two times a year or less and 
only if he could be by himself.  He did not belong to any 
organizations.  He referred to intimacy issues in his 
marriage.  The examiner stated the veteran demonstrated a 
"moderately severe" deterioration of his daily activities.  
He indicated that while it was true he was working, on the 
other hand, the veteran  functioned only minimally on the job 
because he did not come into contact with others and because 
his employers were lenient enough to allow him to miss work 
during the times he experienced panic attacks.  He 
demonstrated feeling moderately severe restrictiveness in 
some of his activities.  

On examination, the flow of conservation and thought showed 
little of the emotional turmoil that he otherwise 
experienced.  General adherence to appropriate subject 
content and an almost complete lack of circular thinking, 
mind racing, or other verbal distractions were the general 
characteristics of his verbal expression.  Affect and mood 
showed a much different picture with a pervasive depression 
and a general dysphoria to his affectual response and 
pervasive demeanor.  He stated that he felt guilty about the 
men that he reportedly killed.  He displayed anxiety and 
depression when speaking about the experiences he had in 
service.  

Mental content showed no particular evidence of 
preoccupation, compulsion, delusion, or paranoid ideation.  
He had never experienced any other disabling features of a 
psychotic condition and he had no experiences with 
hallucinations, thought broadcasting, thought insertion, 
alien control of ideas, ideas of reference, or illusions.  
Personality projection showed some generally good coping 
mechanisms and knowledge that he actually knew what was 
healthy for him.  The examiner stated that while on one hand 
he found no evidence of a pathological personality, on the 
other hand he saw an individual who displayed a great deal of 
ambiguity in terms of what was stable and what was mentally 
pathological.  The examiner believed that the latter was 
winning this struggle because of the veteran's generally 
"depressive demeanor that was making him more and more 
amotivational."  

Sensorium appeared adequate.  He was properly oriented.  
Responses to cognitive questioning showed the general turmoil 
of his thinking and lifestyle.  He was very good with 
detective reasoning and immediate recall was within fair 
limits.  However, his serial 7's were fair and his serial 3's 
were extremely poor.  The examiner believed this was due to 
the veteran's general difficulty with concentration as levels 
of his anxiety increased.  Abilities with similarities and 
differences were good, but responses to proverbs were 
extremely poor.  Again he demonstrated as either cause or 
effect, "or both", a general difficulty with his management 
of anxiety and depression.  The examiner stated that the 
veteran was a "fairly intelligent individual but one can see 
that when it comes to concentration and the limits thereof, 
he [the veteran] is an individual who could fail miserably at 
even simple types of problems and these I believe, are the 
characteristics of his general condition of post-traumatic 
stress disorder along with other mood-related difficulties."  
Insight and judgment appeared to be satisfactory, except for 
the outside activities the veteran was missing and the 
intimacy issues with which he was having difficulty.  The 
examiner believed that there would be deterioration in the 
veteran's overall symptom picture.  

The Axis I diagnosis were:  PTSD;  adjustment disorder with 
anxiety and depression.  The Axis II diagnosis was deferred.  
A GAF score of 49 was provided.  

The examiners commented that the veteran would have 
difficulty maintaining any type of usual employment other 
than working by himself because of his inability to reveal 
consistent concentration and because of his inability to 
control his emotions under ordinary types of stress.  They 
questioned his ability to relate to others and believed he 
lacked the skills of adjustment in virtually any type of 
social adaptation exercise that would inevitably come up in 
gainful employment.  They therefore believed that despite the 
fact he was currently working, his general ability to work 
was hampered to at least a moderate degree.  The prognosis 
was "extremely guarded."  

Of record are reports of VA outpatient visits on periodic 
occasions in 2004 for unrelated complaints.  There was no 
indication the veteran was taking any medication.  At the 
time of one visit in March 2004, he was described as alert 
and properly oriented.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is an 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has held that it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); see also Powell v. West, 
13 Vet. App. 31, 35 (1999) (all relevant medical data of 
record that falls within the scope of the increased rating 
claim should be addressed).  However, where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Here, the veteran's service-connected PTSD has been evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Under that code, an evaluation of 30 percent is provided 
where the PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions and recent events).  

The next higher evaluation of 50 percent is provided when the 
PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or  
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is authorized when the 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation, obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.  

The maximum evaluation of 100 percent is provided when the 
PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including the maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
Edition (DSM-IV), page 32.  

A score of 41 to 50 is warranted for "serious" symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A score of 51 to 60 is warranted for "moderate" symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Discussion

Based on the review of the pertinent evidence of record, the 
Board finds that a disability rating of 50 percent, but not 
more, is reasonably warranted at this time.  The next higher 
rating of 70 percent is not authorized because there is no 
showing the veteran uses psychotropic medication or requires 
psychiatric treatment or is severely impaired socially or 
industrially.  

The GAF score provided by the psychologists who examined the 
veteran in early 2004 was 49, a score indicative of 
significant social and functional impairment.  The examiners 
noted that, while the veteran was able to work, he worked 
alone.  They believed that his difficulty relating to others 
and his skills in making adjustments to social adaptation 
would essentially cause impairment in almost any other type 
of gainful employment involving work with others.  Reference 
was also made to occasional panic attacks that would cause 
impairment with most any type of job.  Notation was also made 
of the veteran's difficulty in getting along with others, 
including family members, and significant depression and 
anxiety.  However, the examiners also noted that the veteran 
was properly oriented and exhibited adequate sensorium.  He 
also had good insight.  The undersigned believes that is 
therefore reasonable to find that the assignment of a 
50 percent rating is reasonably warranted.  The Board thus 
finds the psychiatric impairment attributable to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent rating since January 16, 2004, the date of receipt 
of the report of the evaluation.  


ORDER

An initial disability rating of 50 percent, but not more, for 
PTSD is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


